Citation Nr: 1743307	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for mesothelioma.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for chronic obstructive pulmonary disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2016, the Veteran requested a videoconference hearing before a Veterans Law Judge.  While the Board observes that as of August 2017, the Veteran had been placed on a list of veterans waiting to appear at an in-person Travel Board hearing, the Veteran has not been scheduled to appear at his requested videoconference hearing, nor has he withdrawn his request for such hearing.  Accordingly, on remand, the Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge at the RO in Muskogee, Oklahoma.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the VA RO in Muskogee, Oklahoma, before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




